Citation Nr: 1636857	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-04 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for residuals, right knee injury, postoperative, with traumatic arthritis and recent ACL (anterior cruciate ligament) reconstruction.

2.  Entitlement to an initial disability rating greater than 10 percent for left knee degenerative arthritis.  

3.  The propriety of the September 1, 2009 rating decision reducing the Veteran's disability rating for residuals, right knee injury, postoperative, with traumatic arthritis and recent ACL reconstruction from 40 percent to 30 percent effective April 24, 2009.
	
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disorder, to include as secondary to falling associated with service-connected knee disabilities.

6.  Entitlement to service connection for a left shoulder disorder, to include as secondary to falling associated with service-connected knee disabilities

7.  Entitlement to service connection for a sleep disorder (including sleep apnea), to include as secondary to falling associated with service-connected knee disabilities.

8.  Entitlement to service connection for migraine headaches, to include as secondary to falling associated with service-connected knee disabilities.

9.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to falling associated with service-connected knee disabilities.

10.  Entitlement to service connection for residuals of a broken nose, to include as secondary to falling associated with service-connected knee disabilities.

11.  Entitlement to service connection for residuals of a broken right wrist, to include as secondary to falling associated with service-connected knee disabilities.

12.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to falling associated with service-connected knee disabilities.

13.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected knee disabilities.

14.  Entitlement to service connection for a cervical spine disorder, to include as secondary to falling associated with service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before a Veterans Law Judge (VLJ) at a Board Videoconference hearing in June 2014.  Unfortunately, a transcript of this hearing could not be obtained and the Veteran was afforded a second Board videoconference hearing before the undersigned VLJ in April 2016.  A transcript of the April 2016 proceeding has been associated with the claims file.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the claims file shows that the Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA) due, in part, to his service-connected right knee disabilities, and has been unemployed at various times during the course of this appeal.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the record and is within the jurisdiction of the Board.

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disorder, to include as secondary to falling associated with service-connected knee disabilities and entitlement to service connection for erectile dysfunction are adjudicated below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  January and September 2004 rating decisions denied the Veteran's claim of service connection for a left shoulder disorder.

2.  The evidence received since the time of the final September 2004 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The preponderance of the evidence shows that the Veteran's erectile dysfunction manifested many years after his separation from service; is not causally or etiologically related to service; and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left shoulder disorder is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015

3.  The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the left shoulder issue, given the fully favorable decision with respect to the Veteran's claim to reopen, the Board finds that discussion of the VCAA notice provided to the claimant is unnecessary since any deficiency in the timing or content of such notice would constitute harmless error. 

With regard to the erectile dysfunction issue, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2009 letter, sent prior to the September 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for erectile dysfunction on a direct basis.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

However, the Veteran has not been provided timely specific notice as to the evidence and information necessary to substantiate his service connection claim on a secondary basis.  In this regard, the U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claim for service connection based on notice that was provided to him during the course of his appeal.  Specifically, the September 2009 decision and January 2013 statement of the case informed the Veteran of the basis of the denial, the elements of service connection, and VA's and his respective responsibilities in obtaining evidence in support of his claim.  Furthermore, the January 2013 statement of the case informed him of the provisions of sections 3.159 (VA assistance in developing claims); 3.303 (principles relating to service connection); 3.304 (direct service connection); and 3.306 (secondary service connection).  Moreover, such informed him that no medical evidence linked his erectile dysfunction to medications used to treat his service-connected knee disabilities.  In addition, the May 2009 letter provided notice as to the information necessary to substantiate a claim for service connection on a secondary basis other claims.

Moreover, the Board finds that the Veteran had actual knowledge of what was necessary to substantiate his claim for service connection for erectile dysfunction on a secondary basis.  In this regard, the testimony provided through questioning at the April 2016 Board hearing indicates that the Veteran understood that the evidence needed to show that his erectile dysfunction was caused or aggravated by his service-connected knee disabilities.  Therefore, based on the Veteran's own statements, the Board finds that he has demonstrated actual knowledge of the evidence and information necessary to substantiate his claims on a secondary basis.

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the elements of service connection on a secondary basis did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Moreover, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. In this regard, the Veteran reported that he had no private providers and that all of his care was at VA during the April 2016 Board hearing.

The Board further observes that the record reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits.  However, there is no indication that he is in receipt of SSA disability benefits based on a erectile dysfunction.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "not all medical records or all SSA disability records must be sought-only those that are relevant to the [V]eteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further held that "relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim."  Id.  In the instant case, a February 2014 SSA administrative decision shows that the Veteran has been considered disabled due to his service-connected lumbar spine, bilateral knee, and psychiatric disabilities since July 27, 2012.  Therefore, the Board finds that there are no outstanding SSA records are relevant to the claim decided herein. 

The Veteran was afforded a VA examination in December 2012.  Such included an etiological opinion as to the claimed disorder and the examiner based his conclusion on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, the opinion offered a clear, reasoned conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Additionally, in April 2016, the Veteran was provided an opportunity set forth his contentions during a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the April 2016 hearing, the presiding VLJ enumerated the issues on appeal, to include service connection for erectile dysfunction, secondary to service-connected knee disabilities.  Also information was solicited regarding the type and onset of his disability, the nature of his current disorder, and his contention that medications for his service-connected knee disabilities caused his erectile dysfunction. 

Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  New and Material Evidence Analysis

The RO initially denied service connection for a left shoulder disorder in a January 2004 rating decision.  As additional evidence was received after the January 2004 rating decision pertaining to the left shoulder, the RO readjudicated the case in September 2004 and, again, denied service connection.  The Veteran did not appeal the September 2004 rating decision.  Moreover, the record does not show that the Veteran, following the rating decision, submitted medical documentation, lay statements, or other relevant evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2015).  Therefore, the Board finds that the September 2004 rating decision is final. 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In this regard, in order to establish service connection for the claimed disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board notes that the January and September 2004 rating decisions denied the claim because, among other things, the record did not show that the Veteran had a diagnosis of a left shoulder disorder.  However, since the September 2004 rating decision, a June 2010 VA treatment record shows a diagnosis of traumatic arthropathy involving the shoulder region.  As this addresses a basis for the prior denial, the Board finds it is new and material evidence as defined by regulation.  Accordingly, the claim is reopened.

III.  Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Here, as the Veteran has not been diagnosed with a chronic disease subject to presumptive service connection, this regulatory approach is unavailable to the issue being decided.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his erectile dysfunction was caused or aggravated by his service-connected bilateral knee disabilities.  Specifically, during the April 2016 Board hearing the Veteran testified that his erectile dysfunction was secondary to medications he uses to treat his service-connected bilateral knee disabilities.  Post-service treatment records note an impression of erectile dysfunction beginning in December 2008.

At the outset, the Board notes that, although the RO considered the claim for service connection for erectile dysfunction on both direct and secondary theories of entitlement, there is actually no evidence or allegation that erectile dysfunction had its onset during, or is otherwise medically-related to service.  The service treatment records are negative for any complaint, finding or diagnosis related to any erectile dysfunction during service.  Significantly, the Veteran's January 1984 separation examination shows a normal genitourinary system.  Therefore, erectile dysfunction has not been shown, or is alleged, to have occurred, during service. 

Moreover, as indicated below, there is no documented evidence of erectile dysfunction until approximately 2008, 24 years after service-a factor that would tend to weigh against a claim for direct service connection-if, in fact, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, however, in connection with the claim, the Veteran has only asserted that his erectile dysfunction is secondary to his service-connected knee disabilities.  Given the complete absence of evidence or allegation that erectile dysfunction is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit the remaining discussion to secondary service connection. 

The Veteran was afforded a VA examination in December 2012 at which time he was diagnosed with erectile dysfunction with an onset of 2010.  Upon review of the claims file, the December 2012 VA examiner opined that there was less than a 50 percent probability that the Veteran's medications are the cause of his erectile dysfunction.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for erectile dysfunction.  While the evidence of record shows that the Veteran has a current diagnosis of erectile dysfunction, the probative evidence of record demonstrates that such is not related to his service and/or his service-connected knee disabilities.  In this regard, the Board places great probative weight on the December 2012 VA examiner's opinion that the Veteran's erectile dysfunction is less likely than not related to the Veteran's medications.  This opinion had a clear conclusion and, while the examiner did not expound on the conclusion, it can be assumed he brought to bear his medical expertise on the subject, and he considered the obvious facts.  While the examiner did not specifically provide an opinion as to whether the Veteran's medications aggravate his erectile dysfunction, considering the history of the condition (a gradual loss of the ability to achieve an erection and now an inability to do so), the examiner's opinion essentially contemplates that issue (i.e., that the Veteran's medications do not cause a gradual inability to function).  Now that the Veteran's erectile function is apparently lost entirely, there is no question of aggravation to even consider.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary probative medical opinion is of record.

The Board notes that the Veteran and his representative have generally contended that his current erectile dysfunction is related to his service-connected knee disabilities.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is competent to describe his symptoms.  However, as to the etiology of the erectile dysfunction, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of erectile dysfunction involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran regarding the etiology of his erectile dysfunction to have little probative value as he is not competent to opine on such complex medical questions. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994). Additionally, the opinion of the December 2012 VA examiner who has the necessary training and medical knowledge to competently speak to the issue at hand is highly probative. 

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between his service-connected knee disabilities and his current erectile dysfunction.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the onset of his disability and the current nature of his erectile dysfunction.  Therefore, the Board accords greater probative weight to the VA examiner's opinions.

For all the foregoing reasons, the Board finds that, the claim for service connection for erectile dysfunction, claimed as secondary to service-connected knee disabilities, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a left shoulder disorder is reopened, and to that extent only, the appeal is granted.

Service connection for erectile dysfunction is denied.


REMAND

Regarding all of the remanded issues, as above, a review of the claims file shows that the Veteran is currently in receipt of disability benefits from SSA.  Specifically, a February 2014 SSA administrative decision shows that the Veteran has been considered disabled due to his service-connected lumbar spine, bilateral knee, and psychiatric disabilities since July 27, 2012.  However, the medical records underlying this award are not on file.  On remand, copies of these records should be requested.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Regarding the right knee issue, the Veteran was last afforded a VA knee examination in December 2012.  During the April 2016 Board hearing, the Veteran testified that his right knee has gotten worse since his last examination.  On remand, the Veteran should be afforded a new VA examination to assess the current level of the Veteran's impairment due to his right knee disabilities, and its impact on his employability.  

Regarding the reduction and left knee issues, the Board notes that in the September 2009 rating decision on appeal, the RO reduced the Veteran's disability rating for the right knee from 40 percent to 30 percent effective April 24, 2009 and granted service connection for left knee degenerative arthritis, assigning a 10 percent disability rating effective April 24, 2009.  In June and August 2010, the Veteran filed notice of disagreements as to the decisions regarding these issues.  In accordance with Manlincon v. West, the Veteran must be issued a Statement of the Case to permit him to perfect an appeal of these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case).

Regarding the left shoulder, bilateral hip, nose, right wrist, bilateral leg, and cervical spine issues on appeal, the Veteran contends that they are secondary to falls caused by his service-connected right knee disabilities.  A review of the record shows a history of several falls claimed to be due to the Veteran's service-connected right knee giving out.  Specifically, June and July 2003 VA treatment records note a history of left shoulder trauma three months earlier after a fall and also show that the Veteran injured his right knee at the same time as his left shoulder.  An October 2003 VA examination notes that the Veteran's right knee will "give away on him" sometimes and a subsequent May 2004 VA treatment record notes that his shoulder injury was caused when his knee gave way and he caught himself.  Also, a December 2012 VA examination report notes a 2004 fall wherein the Veteran's left knee was injured due to his right knee giving out.

A review of the record also shows complaints and diagnoses of disabilities of the left shoulder, nose, right wrist, bilateral leg, and cervical spine issues on appeal.  With regard to the left shoulder issue, as above, a June 2010 VA treatment record shows a diagnosis of traumatic arthropathy involving the shoulder region and VA treatment records show an impression of traumatic arthropathy of the shoulder beginning June 2003.  With regard to the right leg issues, VA treatment records show an impression of joint disorder beginning April 2004.  With regard to the nose issue, an October 2012 VA treatment notes a diagnosis of ACQ nose deformity beginning March 2010 and a July 2012 VA treatment record notes a prior nose surgery.  With regard to the right wrist issue, a December 2008 VA treatment record notes that X-rays showed an older right scaphoid fracture with some displacement.  With regard to the left leg issue, VA treatment records show an impression of lower leg injury beginning June 2003.  With regard to the cervical spine issue, a November 2010 VA examination notes a magnetic resonance imaging (MRI) scan showing disk extrusion at C5-6 with mild spinal canal stenosis followed by surgical intervention, specifically C5-6 diskectomy and fusion.  

With regard to the left shoulder, nose, right wrist, and bilateral leg issues, the Veteran has not been provided a VA examination.  As there is competent medical evidence of currently diagnosed disabilities, VA treatment records showing that the Veteran has a significant history of falls secondary to his service-connected right knee disabilities, and statements indicating that the claimed disabilities are due to falls associated with service-connected right knee disabilities, a VA examination as to these issues is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the cervical spine issue, the Veteran was afforded a VA examination for the cervical spine in November 2010.  The November 2010 VA neck examiner diagnosed disk extrusion at C5-6 with mild spinal canal stenosis, status postop C5-6 diskectomy and anterior fusion.  The November 2010 VA examiner noted that a March 2010 VA knee examination was negative for instability.  The November 2010 VA examiner also noted that the Veteran's treatment records show complaints of neck pain for the past seven years, but that the Veteran did not fall and break his nose until three years earlier.  As such, the examiner opined that it was less likely than not that the Veteran's cervical spine disorder was due to a fall from instability of the right knee.  In his December 2010 notice of disagreement, the Veteran disputed the November 2010 negative nexus opinion, noting that his claimed cervical spine disorder was the result of multiple falls, not just the one that occurred three years earlier.  Furthermore, the Veteran wrote that the complaint of back pain for the past seven years in 2009 is consistent with the Veteran's first major fall which occurred in April 2003.  Given this, a more comprehensive medical opinion should be sought.  

With regard to the bilateral hip issue, the Board is deferring a decision until the requested medical records development is completed.  (The Veteran apparently has not been considered to have hip disability, but subsequently dated treatment records could change the medical landscape.)  

With regard to the sleep disorder issue, the Veteran contends that it is secondary to his nose disorder which was incurred during a fall secondary to his service-connected right knee giving out.  Significantly, an April 2009 VA treatment record shows that the Veteran had undergone a sleep study and has a snoring disorder/insomnia.  It was also noted that the Veteran had decreased airflow in the nostril secondary to an injury to his nose three years earlier.  As the issue of entitlement to service connection for residuals of a broken nose is being remanded for additional development, and the sleep disorder is inextricably intertwined with this issue, the sleep disorder issue must also be remanded until the development regarding the nose issue is complete.  

With regard to the migraine headache issue, the Veteran contends that such is secondary to his cervical disorder which was incurred during a fall secondary to his service-connected right knee giving out.  Significantly, a review of the claims file shows complaints of severe headaches as early as December 2008 and VA treatment records show an impression of migraine headaches beginning June 2009.  As the issue of entitlement to service connection for a cervical spine disorder is being remanded for additional development, and the migraine headaches issue is inextricably intertwined with this issue, the migraine headaches issue must also be remanded until the development regarding the cervical spine disorder is complete.

Finally, the most recent VA treatment records are dated in January 2013.  Also, there is a significant gap in VA treatment records from February 2010 through October 2011.  Such gap is significant given the history of ACQ nose deformity beginning March 2010 and a prior nose surgery.  On remand, any relevant VA and non-VA medical records, to include records since January 2013 should be sought.  

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a Statement of the Case on the issues of entitlement to an initial disability rating greater than 10 percent for left knee degenerative arthritis and the propriety of the September 1, 2009 rating decision reducing the Veteran's disability rating for residuals, right knee injury, postoperative, with traumatic arthritis and recent ACL reconstruction from 40 percent to 30 percent effective April 24, 2009. The Veteran must be informed that in order to perfect an appeal of these issues, he must timely file a substantive appeal, following the issuance of the Statement of the Case.

2. Obtain any outstanding VA medical records concerning the Veteran's treatment for the claimed  disorders, to include those dated from February 2010 to October 2011 (particularly records regarding an acquired nose deformity beginning March 2010 and subsequent nose surgery) and those dated since January 2013.

3. Ask the Veteran to identify any private treatment records he would like to have considered in connection with his claims, particularly records regarding an acquired nose deformity beginning March 2010 and subsequent nose surgery.  Any identified records should be sought.

4. Obtain SSA records pertinent to the Veteran's claim for disability benefits, as well as the medical records relied upon concerning that claim.

5. Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected right knee disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

The examiner should also indicate the impact the Veteran's service-connected right knee disabilities (as well as any other service-connected disabilities) has on his ability to secure or follow a substantially gainful occupation in light of his education, training and experience.

The examiner should also determine the current nature and likely etiology of the claimed left shoulder, nose, right wrist, bilateral leg, and cervical spine disorders.  The relevant documents in the claims file should be made available to the examiner for review.  In addressing the likely etiology, the should specifically note the Veteran's history of several falls due to the Veteran's service-connected right knee giving out as indicated below.   

* June and July 2003 VA treatment records noting a history of left shoulder trauma three months earlier after a fall and also show that the Veteran injured his right knee at the same time as his left shoulder.  
* An October 2003 VA examination noting that the Veteran's right knee will "give away on him" sometimes
* A May 2004 VA treatment record notes that his shoulder injury was caused by a fall from his right knee giving way.  
* a December 2012 VA examination report noting a 2004 fall wherein the Veteran's left knee was injured due to his right knee giving out.
* VA treatment records noting a history of nose surgery in 2009 along with the Veteran's April 2016 testimony concerning a second fall prior to 2012 resulting in a fractured nose.

The examiner should also specifically note the following diagnoses pertaining to the claimed disabilities: 

*  Left shoulder: a June 2010 VA treatment record showing a diagnosis of traumatic arthropathy involving the shoulder region and VA treatment records show an impression of traumatic arthropathy of the shoulder beginning June 2003. 
* Right Leg:  VA treatment records show an impression of joint disorder beginning April 2004. 
* Nose:  an October 2012 VA treatment record noting a diagnosis of ACQ nose deformity beginning March 2010 and a July 2012 VA treatment record notes a prior nose surgery.
* Right Wrist:  a December 2008 VA treatment record noting that X-rays showed an older right scaphoid fracture with some displacement. 
* Left Leg:  VA treatment records showing an impression of lower leg injury beginning June 2003. 
* Cervical Spine:  a November 2010 VA examination report noting a magnetic resonance imaging (MRI) scan showing disk extrusion at C5-6 with mild spinal canal stenosis followed by surgical intervention, specifically C5-6 diskectomy and fusion.  

Based on the examination and review of the record, the examiners are requested to address the following:  

Is it at least as likely as not that any currently diagnosed left shoulder, nose, right wrist, bilateral leg, and/or cervical spine disorder is causally related to (either caused or aggravated by) the Veteran's service-connected bilateral knee disabilities, to include the claimed post-service falls?

In offering any opinion, the examiner is to consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6. Then after conducting any further development as may become indicated by facts shown in the records received as a result of this remand, readjudicate the appeal, including entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


